Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 10-19 are pending and are allowed herein.
	Claims 1-9 and 20 are cancelled herein.
	Claims 10-19 are rejoined.
	Claim 10 is currently amended.
	The requirement for election/restriction is withdrawn herein.
Authorization for this Examiner’s amendment was given in an interview with Attorney Buss on 07/14/2022.
The application has been amended as follows: 
1. (Cancelled)
2. (Cancelled)
3. (Cancelled)
4. (Cancelled)
5. (Cancelled)
6. (Cancelled)
7. (Cancelled) 
8. (Cancelled)
9. (Cancelled)
10. (Rejoined-Currently Amended) A method of regulating plant growth comprising applying to a seed, plant propagation material, or plant, in need of growth regulation, an effective amount at least one diapocarotenoid plant growth regulator represented by formula (I):
R-A-R (I)
or a precursor, salt, solvate, stereoisomer, or polymorph thereof, wherein R is a monovalent carbonyl moiety selected from the group consisting of aldehydes, ethers, diethers, carboxylic acids, and ester carboxylates and A is a bivalent polyene represented by bivalent moiety -(CRa=CRb)x- wherein x is the number of double bonds in bivalent polyene A, and Ra and Rb are, independently, hydrogen, a hydrocarbon, or an alkoxy group, wherein applying does not encompass endogenous production of one or more of the plant growth regulators.
20. (Cancelled) 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art is Al-Babili (WO 2017/001927).  The prior art teaches the use of apocarotenoids as growth promoters, however, the prior art does not teach the use of diapocarotenoids.  The prior art, without the use of improper hindsight reconstruction, does not provide motivation for the method instantly claimed.  Further, as amended, the claims distinguish over the endogenous production of diapocarotenoid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR LOVE/Primary Examiner, Art Unit 1611